Filed 6/21/22 Kravchuk v. Lee CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


MARIIA KRAVCHUK,                                                    H049558
                                                                    (Santa Clara County
         Plaintiff and Appellant,                                   Super. Ct. No. 18CV322457)

                 v.

JOYCE LEE,

         Defendant and Respondent.



         This action arose out of a failed San Jose residential sales transaction involving
appellant Mariia Kravchuk, as buyer, and Taylor Morrison of California, LLC (Taylor),
as developer/seller. Respondent Joyce Lee was an employee of Taylor. The suit was
initially filed in January 2018 in which one cause of action for breach of contract was
alleged against Taylor, only. In July 2020, Kravchuk filed a second amended complaint
alleging seven causes of action, naming Taylor and eight additional defendants, including
Lee. In November 2020, Kravchuk filed a third amended complaint alleging the same
seven causes of action and naming all nine defendants. Lee filed a demurrer to the third
amended complaint as to each of the five claims asserted against her, which was opposed
by Kravchuk. The court sustained Lee’s demurrer without leave to amend as to each of
the five causes of action, and a judgment of dismissal in Lee’s favor was thereafter
entered.
       On appeal, Kravchuk contends that the trial court erred by denying her leave to
amend to afford her the opportunity to state viable causes of action against Lee. She
contends further that the court committed procedural error by entering the judgment of
dismissal, and that there was no good cause for granting Lee’s request for entry of such
judgment through an ex parte application. We conclude that because there was no
reasonable possibility Kravchuk could amend her pleading to state viable causes of
action, the court did not abuse its discretion in denying leave to amend the third amended
complaint. We conclude further that the trial court did not commit procedural error in
entering the judgment of dismissal and did not abuse its discretion in granting Lee’s ex
parte application. We will affirm the judgment.
                       I.     PROCEDURAL BACKGROUND
       A.     Prior Pleadings
       On January 24, 2018, Kravchuk, then represented by counsel, filed a Judicial
Council form complaint against Taylor alleging a claim for breach of written contract.
She alleged that on or about March 9, 2017, she and Taylor entered into a written contract
(the Agreement) involving the purchase and sale of 73 Montecito Vista Drive, Unit #1 in
San Jose (the Property), which contract was attached to the complaint. Kravchuk alleged
that on or after October 31, 2017, Taylor breached the contract by failing to sell the
Property to her.
       On July 27, 2020, Kravchuk, as a self-represented litigant, filed her second
amended complaint, alleging seven causes of action and naming nine defendants: Taylor;
Lee; Attorney James M. Ganion; law firm Collinsworth, Specht, Calkins & Giampaoli,
LLP (CSCG); law firm Ulich Balmuth Fisher LLP (UBF); First American Financial
Corporation (First American); Olivia Trelles; Tina Longo; and Taylor Beck. Taylor filed
a demurrer to the second amended complaint. By order of November 12, 2020, the court




                                             2
sustained with leave to amend the demurrer to two causes of action, and it overruled the
demurrer as to one cause of action.1
       B.     Third Amended Complaint
       On November 30, 2020, Kravchuk, as a self-represented litigant, filed her third
amended complaint (hereafter, the Complaint) against the same nine defendants sued in
the second amended complaint. The Complaint alleged seven causes of action and
contained over 200 pages of exhibits. The causes of action alleged were (1) breach of
contract (against Taylor); (2) breach of implied covenant of good faith and fair dealing
(against Taylor); (3) deceit (against all defendants); (4) civil conspiracy (against all
defendants); (5) aiding and abetting deceit (against all defendants); (6) intentional
interference with economic advantage (against all defendants except Taylor); and (7)
negligent interference with economic advantage (against all defendants except Taylor).
       In her Complaint, Kravchuk alleged, among other things, the following facts,
which are admitted for purposes of demurrer to be true (Committee on Children’s
Television, Inc. v. General Foods Corp. (1983) 35 Cal.3d 197, 213-214 (Committee on
Children’s Television), superseded by statute as stated in Californians for Disability
Rights v. Mervyn’s, LLC (2006) 39 Cal.4th 223, 227):
       Lee is the Vice President of Sales and Marketing of Taylor, and she is a licensed
real estate salesperson (as of April 28, 2016) and broker (as of January 7, 2019).2 On
March 9, 2017, Kravchuk and Taylor entered into a contract (i.e., the Agreement) to

       1  Lee states in her respondent’s brief that she filed a demurrer to the second
amended complaint, which was to be heard after the hearing on Taylor’s demurrer, and
that Lee’s demurrer therefore “was denied [sic] as moot.” Although these statements are
not accompanied by the requisite citation to the appellate record (see Cal. Rules of Court,
rule 8.204(a)(1)(C)), Kravchuk in her reply brief does not dispute the accuracy of this
statement. We will therefore treat Lee’s statement as a representation to this court of the
procedural history relating to the second amended complaint.
        2 The date (according to the Complaint) that Lee obtained her license as a broker

was more than one year after Taylor canceled the subject transaction.

                                              3
purchase the Property for $669,745. Under the terms of the Agreement, the date of
closing was when the certificate of occupancy (hereafter, COO) issued for the Property.3
After repeated attempts by Taylor to obtain a COO were rejected by the City of San Jose
(City), a COO was issued on January 31, 2018. Taylor claimed on multiple occasions in
November 2017 that the City had issued a COO, and Taylor stated that it would begin
charging a daily extension fee of $1,000 if Kravchuk failed to conclude the transaction.
Kravchuk alleged that Taylor wrongfully terminated the contract on November 28, 2017,
stating that the termination was the result of Kravchuk’s failure to close escrow by
November 22. Also on November 28, Lee and Taylor notified Kravchuk that she had not
complied with the request to close escrow, and they falsely claimed that the City had
issued the COO for the Property. Kravchuk was ready and willing to close escrow, but
Taylor sold the Property to a third party on January 25, 2018, for $832,842, or $163,097
more than the price in the Agreement.
       C.     Demurrer to Third Amended Complaint
       Lee filed a demurrer to the (Third Amended) Complaint. She asserted that the
third through seventh causes of action of the Complaint each failed to state facts
sufficient to constitute a cause of action (Code Civ. Proc., § 430.10, subd. (e)).4 As to the
third cause of action for deceit, Lee argued in her demurrer, inter alia, that Kravchuk had
failed to plead fraud with the requisite specificity, and she had not alleged that Lee made
any specific statements to Kravchuk before the latter signed the Agreement.
       Kravchuk filed opposition to the demurrer.

       3  As pointed out by Lee, this allegation in her Complaint is incorrect. As provided
in the Agreement—a copy of which was attached to Kravchuk’s Complaint—the closing
date or close of escrow was defined as “following substantial completion of the Home on
a date to be specified in a notice to be provided by Seller to Buyer. Substantial
completion of the Home shall be deemed to have occurred when a certificate of
occupancy (or its equivalent) has been issued.” (Italics added.)
        4 All further statutory references are to the Code of Civil Procedure unless

otherwise stated.

                                             4
       The matter was called for hearing on June 29, 2021. The record reflects that there
were no appearances and that no party contested the court’s tentative ruling. The court
adopted the tentative ruling at that time.
       The formal order sustaining Lee’s demurrer to the Complaint was filed on
July 1, 2021. The court sustained without leave to amend the demurrer as to each of the
five causes of action alleged against Lee. As summarized below, the court ruled as
follows:
       Third Cause of Action (Deceit): Kravchuk, to successfully plead fraud/deceit, was
required to allege five elements: “ ‘(a) misrepresentation (false representation,
concealment, or nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to
defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting damage.’
[Citations.]” (Lazar v. Superior Court (1996) 12 Cal.4th 631, 638.) “[F]raud must be
[pleaded] specifically; general and conclusory allegations do not suffice. [Citations.]”
(Id. at p. 645.) The court held that Kravchuk had failed to plead fraud with the required
specificity. The only nonconclusory allegation in the Complaint of a misrepresentation
by Lee was the claim that she notified Kravchuk on November 28, 2017, that she had not
complied with the request to close escrow, and Lee falsely claimed that the City had
issued a COO for the Property. That letter, attached as an exhibit to the Complaint, made
no mention of the issuance of a COO. Rather, the letter indicated that Kravchuk was in
default under the Agreement. There were no allegations in the Complaint that Lee made
any representations to Kravchuk prior to her signing the Agreement, or that Lee
concealed any information from Kravchuk at the time.
       The court concluded further that Kravchuk had not alleged justifiable reliance.
Kravchuk alleged “that the [P]roperty was sold to another buyer[;] she cannot allege that
she justifiably relied on Lee’s alleged misrepresentation or concealment of th[e] fact [that
the Property could not be used or occupied before a COO issued] to induce her into
purchasing the [P]roperty because she never closed escrow. . . . Plaintiff essentially

                                               5
claims damage by not being able to close escrow, but also damage from being forced to
close escrow (with Lee purportedly attempting to deceive her into doing so). These
inconsistencies are fatal to this claim as it relates to Lee, and Plaintiff’s theory of liability
only gets more convoluted with each new iteration of the complaint.”
       Lastly, the court held that Kravchuk had failed to allege damage: “Plaintiff never
parted with anything because she did not fund escrow and her deposit was returned to
her, and while she discusses efforts by various defendants to impose contractual sanctions
and penalties on her in the [Complaint], she does not actually allege that she paid such
sanctions and penalties. In sum, even assuming Plaintiff had properly pleaded all of the
other elements of her fraud claim against Lee, she has not pleaded resulting damages.
This alone is fatal to her claim.”
       Fourth Cause of Action (Civil Conspiracy): Kravchuk alleged that Lee was a co-
conspirator of Taylor “in its purported plot to deceive Plaintiff by making false promises
that the [P]roperty was habitable and that a certificate of occupancy had been issued.”
But “there are no facts pleaded which establish that [Lee] made any misrepresentations to
or concealed material facts from Plaintiff, i.e., committed acts in furtherance of a
common plan with [Taylor].” Further, there is no liability for civil conspiracy if the
individual “was not personally bound by the duty violated by the wrongdoing and was
acting only as the agent or employee of the party who did have that duty.” (Doctors’ Co.
v. Superior Court (1989) 49 Cal.3d 39, 44 (Doctors’ Co.).) Since it was alleged in the
Complaint that Lee was an agent and employee of Taylor, and that she acted within the
scope of that agency and employment, Kravchuk, the court concluded, did not allege a
civil conspiracy claim against Lee.
       Fifth Cause of Action (Aiding and Abetting): Since the claim for aiding and
abetting the commission of tortious acts was based upon the predicate that there were
actionable fraudulent misrepresentations or concealment, and Kravchuks allegations in



                                                6
support of her claim for deceit “have been shown to be defective,” the court concluded
that the claim for aiding and abetting also failed.
       Sixth/Seventh Causes of Action (Intentional/Negligent Interference with
Prospective Advantage): The subject of the two claims appeared to be the Agreement
between Kravchuk and Taylor. Kravchuk alleged, and the exhibits to the Complaint
demonstrated, that Lee acted as Taylor’s employee. Because, the court reasoned,
corporate agents and employees acting on behalf of the entity cannot be held liable for
inducing a breach of the corporation’s contract (Shoemaker v. Myers (1990) 52 Cal.3d 1,
24 (Shoemaker)), Kravchuk’s claims for interference with prospective advantage were
not maintainable as a matter of law. Further, Kravchuk failed to allege facts that Lee
“performed any acts designed to disrupt the relationship between {Taylor] and Plaintiff.”
Rather, the exhibits to the Complaint were indicative of Taylor’s “repeated efforts to
encourage Plaintiff to proceed with the transaction and there are no facts that Lee
engaged with Plaintiff at all at that time, much less outside of her role as an employee of
[Taylor].” (Original italics.)
       After entry of the court’s order, in October 2021, Lee filed an application for entry
of judgment in her favor against Kravchuk, which was opposed by Kravchuk. Judgment
of dismissal after sustaining of demurrer to the Complaint was filed October 13, 2021.
Kravchuk filed a timely notice of appeal from the judgment.
                             II.    DISCUSSION
       A.     Demurrers and Standards of Review
       A party against whom a complaint or cross-complaint has been filed may file a
demurrer to the pleading on particular grounds specified by statute, including the ground
that the challenged pleading fails to allege facts sufficient to constitute a cause of action.
(§ 430.10, subd. (e).) A demurrer does not “test the truth of the plaintiff’s allegations or
the accuracy with which he describes the defendant’s conduct. A demurrer tests only the
legal sufficiency of the pleading.” (Committee on Children’s Television, supra, 35

                                               7
Cal.3d at p. 213; see Chavez v. Indymac Mortgage Services (2013) 219
Cal.App.4th 1052, 1057 [question of plaintiff’s ability to prove allegations not relevant
on demurrer].)
       We perform an independent review of a ruling on a demurrer and decide de novo
whether the challenged pleading states facts sufficient to constitute a cause of action.
(Committee for Green Foothills v. Santa Clara County Bd. of Supervisors (2010)
48 Cal.4th 32, 42.) “In reviewing the sufficiency of a complaint against a general
demurrer, we are guided by long-settled rules. ‘We treat the demurrer as admitting all
material facts properly pleaded, but not contentions, deductions or conclusions of fact or
law. [Citation.] We also consider matters which may be judicially noticed.’ [Citation.]
Further, we give the complaint a reasonable interpretation, reading it as a whole and its
parts in their context. [Citation.] When a demurrer is sustained, we determine whether
the complaint states facts sufficient to constitute a cause of action. [Citation.]” (Blank v.
Kirwan (1985) 39 Cal.3d 311, 318 (Blank); see also Randi W. v. Muroc Joint Unified
School Dist. (1997) 14 Cal.4th 1066, 1075.)
       On appeal, we will affirm a “trial court’s decision to sustain the demurrer [if it]
was correct on any theory. [Citation.]” (Kennedy v. Baxter Healthcare Corp. (1996)
43 Cal.App.4th 799, 808, fn. omitted.) Thus, “we do not review the validity of the trial
court’s reasoning but only the propriety of the ruling itself. [Citations.]” (Orange
Unified School Dist. v. Rancho Santiago Community College Dist. (1997)
54 Cal.App.4th 750, 757.)
       “Where the complaint is defective, ‘[i]n the furtherance of justice great liberality
should be exercised in permitting a plaintiff to amend his complaint, and it ordinarily
constitutes an abuse of discretion to sustain a demurrer without leave to amend if there is
a reasonable possibility that the defect can be cured by amendment. [Citations.]’
[Citation.]” (Scott v. City of Indian Wells (1972) 6 Cal.3d 541, 549 (Scott).)



                                              8
       An appellate court reviews the denial of leave to amend after the sustaining of a
demurrer under an abuse of discretion standard. (Schifando v. City of Los Angeles (2003)
31 Cal.4th 1074, 1081 (Schifando).) Denial of leave to amend is reviewable “even
though “no request to amend [the] pleading was made” in the trial court. (§ 472c,
subd. (a).) When a demurrer is sustained without leave to amend, the reviewing court
must determine whether there is a reasonable possibility that the complaint could have
been amended to cure the defect; if so, it will conclude that the trial court abused its
discretion by denying the plaintiff leave to amend. (Quelimane Co. v. Stewart Title
Guaranty Co. (1998) 19 Cal.4th 26, 39.) “ ‘[W]here the nature of the plaintiff’s claim is
clear, and under substantive law no liability exists, a court should deny leave to amend
because no amendment could change the result.’ ” (Buchanan v. Maxfield Enterprises,
Inc. (2005) 130 Cal.App.4th 418, 421.)
       The burden of establishing that there is a reasonable possibility that the complaint
could have been amended to cure the defect “is squarely on the plaintiff. [Citation.]”
(Blank, supra, 39 Cal.3d at p. 318; see also Campbell v. Regents of University of
California (2005) 35 Cal.4th 311, 320 (Campbell).) The plaintiff must “identify specific
facts showing the complaint can be amended to state a viable cause of action.
[Citation.]” (Minnick v. Automotive Creations, Inc. (2017) 13 Cal.App.5th 1000, 1004
(Minnick).)
       B.     No Error by the Trial Court
       We initially observe that in her appellate briefs, Kravchuk does not challenge the
correctness of the trial court’s order that Kravchuk failed to allege facts sufficient to state
viable claims against Lee as to the third through seventh causes of action of the
Complaint. She has therefore abandoned any such claim of error. (Tiernan v. Trustees of
Cal. State University & Colleges (1982) 33 Cal.3d 211, 216, fn. 4.)
       We will address below the two claims raised by Kravchuk on appeal: (1) the court
abused its discretion by denying leave to amend; and (2) the court erred by granting Lee’s

                                               9
ex parte application for entry of judgment and by entering judgment on the order
sustaining demurrer.
                 1.     Denial of Leave to Amend
                        a.     Request for Judicial Notice
          Certain “facts” that Kravchuk puts forth in support of her assertion that leave to
amend should have been granted relate to matters contained in her request for judicial
notice filed concurrently with her opening brief. We address that request for judicial
notice.
          Kravchuk attaches three documents to her request for judicial notice: (1) a
document purporting to originate from a California Department of Real Estate (DRE)
website, as of December 3, 2021, identifying Lee as a licensed broker whose license was
issued on January 7, 2019; (2) a document purporting to originate from the DRE website,
as of December 3, 2021, identifying Taylor Morrison Services Inc. (hereafter, Taylor
Services) as licensee with a corporation license issued September 13, 1987; and (3) a
document (“Statement of Information”) purporting to have been filed with the California
Secretary of State by Taylor Services on December 30, 2020. Kravchuk argues that the
documents are properly subject to permissive judicial notice under Evidence Code
sections 452 and 459, and that presentation of them will assist her position that leave to
amend should have been granted. Lee has not opposed the request, either through
separate opposition or by argument in her respondent’s brief.
          A court may take judicial notice of “[o]fficial acts of the legislative, executive, and
judicial departments of the United States and of any state of the United States.” (Evid.
Code, § 452, subd. (c).) Therefore, “matters such as resolutions, reports and other official
acts of the state may be judicially noticed for the purpose of ruling upon a demurrer.
[Citations.]” (Childs v. State of California (1983) 144 Cal.App.3d 155, 162; see also
Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 950 [judicial notice
granted for certificate of corporate status filed with the Secretary of State].) It is

                                                10
therefore appropriate for this court to take judicial notice of these filings with State of
California agencies. (See Evid. Code, § 459, subd. (a) [appellate “court may take judicial
notice of any matter specified in [Evid. Code] Section 452”].) Although appellate courts
ordinarily do not take judicial notice of records not presented to the lower court (Vons
Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3), we do so here
because (1) of the liberality exercised in granting leave to amend (Scott, supra, 6 Cal.3d
at p. 549), and (2) we must consider grounds offered by Kravchuk as appellant asserting
the ability to amend her pleading to state a viable cause of action regardless of whether
those reasons were presented to the trial court (§ 472c, subd. (a)).
       In granting Kravchuk’s request for judicial notice we do so with a caveat. Courts
will take judicial notice of only relevant matter. (Jordache v. Brobeck, Phleger &
Harrison (1998) 18 Cal.4th 739, 748, fn. 6.) We will consider the relevance of the
material proffered by Kravchuk in the request for judicial notice below in addressing the
merits of her appeal. (See De Asis v. Department of Motor Vehicles (2003) 112
Cal.App.4th 593, 597, fn. 3.)
                      b.     Analysis of Claim of Error
       Kravchuk contends that the court abused its discretion in sustaining without leave
to amend the demurrer filed by Lee. As we perceive her position, Kravchuk contends
there are additional facts not contained in the (Third Amended) Complaint that could be
alleged in an amended pleading to cure the defects as found by the trial court. She asserts
the following additional facts in support of her contention that the trial court should have
granted leave to amend: (1) Taylor was represented in the purchase and sale transaction
by the brokerage firm, Taylor Services; (2) Lee was a representative sales agent and a
vice president of Taylor Services, and thus acted in an agency capacity in connection
with the transaction; (3) California law imposes a duty of disclosure upon licensed
salespersons and an obligation not to defraud or intentionally conceal material facts; (4)
Jenny Thuong-Flores, a licensed real estate salesperson affiliated with Taylor Services,

                                              11
advised Kravchuk in a letter dated October 5, 2017, that the estimated close of escrow for
the transaction was October 31, 2017; (5) in a letter of October 12, 2017, Lee advised
Kravchuk that Taylor had scheduled close of escrow for October 31, 2017, and she
expressed confidence that the Property would be ready for move-in by that date; (6)
Kravchuk relied upon the notices from Thuong-Flores and Lee by traveling, on short
notice, with her father and child from Ukraine to California—incurring total expenses of
$3,423 in doing so—to attend a walk-through of the Property in anticipation of closing,
only to be told by Taylor that she could not access the Property and it was not ready for
move-in; and (7) on November 9, 2017, a real estate agent for Taylor Services falsely
represented to Kravchuk that a document attached to her e-mail was a COO for the
Property.
       It appears that Kravchuk claims that the first three additional facts identified in the
preceding paragraph are supported by the documents attached to her request for judicial
notice. But her claims on appeal that Taylor was represented in the purchase and sale
transaction by Taylor Services and that Thuong-Flores was a licensed sales agent
affiliated with that entity are not supported by the record, including the documents
attached to her request for judicial notice. The documents attached to the request do not
identify Thuong-Flores as being affiliated with Taylor Services as a broker, sales agent,
or officer of the entity. Further, although the Agreement identified Thuong-Flores as
Taylor’s sales associate, it did not identify Taylor Services as the seller’s broker in the
transaction. Moreover, although the documents attached to the judicial notice request
indicate that Lee was at one time affiliated with Taylor Services, they also note, as to
Lee’s relationship with that entity, “OFFICER CANCELED AS OF 2/16/21.” And none
of the documents attached to the judicial notice request indicates that Lee was either an
officer or a sales agent affiliated with Taylor Services during the relevant time of March
2017 through January 2018. There is thus nothing in the record to support Kravchuk’s
alleged additional facts that Lee was acting in the transaction as a sales agent and/or

                                              12
officer affiliated with Taylor Services, and that that entity, in turn, was the broker for
Taylor in the transaction. The additional facts (Nos. (1) through (3), identified, ante) are
not supported by the documents attached to the request for judicial notice, and do not
demonstrate error in the trial court’s denial of leave to amend.
       Kravchuk cites a declaration she filed in opposition to a discovery motion by
Taylor on May 18, 2020, as supportive of the remaining additional facts asserted by
Kravchuk here—identified as fact Nos. (4) to (7), ante. Preliminarily, we note that Lee
contends that because Kravchuk’s declaration was not presented by her in opposing the
demurrer, it is improper for her to raise it now on appeal to show additional facts that
could be alleged in an amended pleading.5 Lee’s position is without merit. The “abuse
of discretion in sustaining a demurrer without leave to amend is reviewable on appeal
even in the absence of a request for leave to amend. [Citation.]” (Scott, supra, 6 Cal.3d
at p. 550; see also (§ 472c, subd. (a).) The appellant may satisfy his or her burden of
demonstrating a reasonable possibility that the complaint can be amended to state a
viable claim “by identifying new facts or theories on appeal. [Citations.]” (Minnick,
supra, 13 Cal.App.5th at p. 1004.)6
       We address Kravchuk’s claimed additional facts—identified above as nos. (4)
through (7)—as follows:



       5
          Lee cites no legal authority to support her claim that Kravchuk’s argument is
improper. (See People ex rel. 20th Century Ins. Co. v. Building Permit Consultants, Inc.
(2000) 86 Cal.App.4th 280, 284 [failure to cite legal authority for position in appellate
brief “amounts to an abandonment of the issue”].)
        6 Although Kravchuk is entitled to raise new facts and theories on appeal to

support her claim that she should have been granted leave to amend, these additional
facts were available to Kravchuk before she filed her second amended complaint and her
(Third Amended) Complaint naming Lee, and were available nearly one year before
Kravchuk filed opposition to Lee’s demurrer to the Complaint. We question Kravchuk’s
assertion that these additional facts are critical to her claims, since they were previously
known to her but not mentioned at these critical junctures of the case.

                                              13
          Additional Fact (4): On October 5, 2017, Thuong-Flores sent a letter to
Kravchuk, with a copy to her agent, scheduling a walk-through of the Property on
October 30 and indicating that close of escrow was scheduled for October 31.
Thoung-Flores indicated that “[d]ates may also be subject to change due to unforeseen
construction delays (weather, defective material, back orders, shortage in labor, etc.).”
(Boldface omitted.) The letter did not mention that a COO had issued for the Property or
otherwise refer to a COO. There is no indication that Lee played any role in sending the
letter.
          Additional Fact (5): On October 12, 2017, Lee wrote to Kravchuk, with a copy to
her agent, stating that the Property was near completion and Taylor had scheduled close
of escrow for October 31, 2017. Lee expressed confidence that the Property would be
ready for move-in by that date, although Taylor “retain[ed] the right to postpone the
Close of Escrow Date.”7 Lee indicated further that Thuong-Flores, “[Kravchuk’s] Taylor
Morrison Sales Associate,” would contact Kravchuk with additional information about
the closing. Lee, who wrote the letter on Taylor letterhead and signed it as Taylor’s Vice
President of Sales and Marketing, did not mention anything in the letter that the City had
issued a COO for the Property. This letter does not provide support for new allegations
in a proposed amended pleading that would cure the defects to the Complaint.
          Additional Fact (6): Kravchuk relied upon the notices from Thuong-Flores and
Lee concerning close of escrow in traveling to California for the walk-through of the
Property, which was cancelled. Since Lee’s letter of October 12, 2017, did not provide
support for new allegations to cure defects to the Complaint, the allegation that Kravchuk
relied on statements in the letter, similarly, would not assist Kravchuk in alleging viable
claims.



        We note that the Agreement contained a provision reading as follows: “Buyer
          7

has not been promised an exact time for possession, use or occupancy of the Home.”

                                              14
       Additional Fact (7): Kravchuk proposes to allege that on November 9, 2017, a
real estate agent for Taylor Service falsely represented to her that a document attached to
her e-mail was a COO for the Property. From a review of Kravchuk’s May 2020
declaration, it appears that she is referring to an e-mail sent on November 9, 2017 by
Marjorie Safaie, Community Sales Manager for Taylor, apparently to Kravchuk’s agent,
indicating “COO is attached.” There is nothing in the record indicating whether a COO
was or was not attached to Safaie’s e-mail. And there is no indication that Lee was
copied on the e-mail or had anything to do with it.
       In support of her assertion that she could amend the Complaint to allege a viable
fraud claim, Kravchuk argues that because she was not aware of Lee’s relationship with
Taylor Services, “Kravchuk was misled about [Lee’s] role in the transaction.” She also
argues that Lee “actively concealed the fact that [the] COO for the Property [had] not
issued at the time of demands to Kravchuk to appear for wrongfully [sic] scheduled
[walk-throughs] and COEs.” These types of “vague claim[s] . . . do[] not satisfy an
appellant’s duty to spell out in his [or her] brief the specific proposed amendments on
appeal.” (People ex rel. Brown v. Powerex Corp. (2007) 153 Cal.App.4th 93, 112.)
       The proposed amendments stated in Kravchuk’s appellate briefs do not cure the
defects in the Complaint (as identified by the trial court) with respect to the third cause of
action for fraud/deceit. Kravchuk, inter alia, has not shown that she can (1) plead fraud
perpetrated by Lee with any specificity; (2) present any nonconclusory allegations that
Lee affirmatively misrepresented any matters to, or intentionally concealed any material
facts from, Kravchuk; (3) identify any representations—or any contact at all—made by
Lee to Kravchuk before she signed the Agreement; or (4) support an allegation that she
justifiably relied on any alleged misrepresentation or concealment of facts by Lee.
Furthermore, because the fifth cause of action is dependent on alleging a viable
fraud/deceit claim, Kravchuk cannot show that she can amend the Complaint to plead a
viable claim for aiding and abetting.

                                             15
       Kravchuk’s proposed amendments similarly fail to address the defects with respect
to the fourth cause of action against Lee for civil conspiracy. She has not shown that she
can address her prior failure to plead misrepresentations or concealment of material facts
in furtherance of the alleged conspiracy. Further, she has not shown that she can address
the fatal defect in the Complaint that there can be no conspiracy liability because Lee
“was not personally bound by the duty violated by the wrongdoing and [she] was acting
only as the agent or employee of the party [Taylor] who did have that duty.” (Doctors’
Co., supra, 49 Cal.3d at p. 44.)
       And Kravchuk has failed to show that she could amend to cure the defects in the
Complaint with respect to the sixth and seventh causes of action for intentional and
negligent interference with prospective advantage. Her proposed amendments do not
address the defect that Lee, as a corporate agent and employee of Taylor acting on its
behalf, cannot be held liable for inducing a breach of Taylor’s contract. (Shoemaker,
supra, 52 Cal.3d at p. 24.) In addition, Kravchuk has failed to show that she can allege
facts that Lee committed any acts designed to disrupt Taylor’s relationship with
Kravchuk.
       Kravchuk emphasizes in her opening brief that she should not have been denied
leave to amend because of the liberal policy favoring amendments. We acknowledge, as
quoted by Kravchuk, that “[i]t is often said that leave to amend a complaint should be
liberally granted, particularly with respect to a party’s initial complaint.” (City of
Torrance v. Southern California Edison Company (2021) 61 Cal.App.5th 1071, 1091.)8

       8
          Kravchuk asserts that the demurrer that was sustained here was one involving her
“initial complaint” because it was the first pleading in which a demurrer involving Lee
had been sustained by the court. Although Kravchuk is correct, under the circumstances,
it is difficult to view the (Third Amended) Complaint as her “initial” complaint, when it
was (1) filed more than two and one-half years after she commenced this action,
(2) preceded by three other complaints, (3) preceded by the second amended complaint
that contained the identical five causes of action against Lee, and (4) filed after Kravchuk
was on notice (through a demurrer by Lee to the second amended complaint that was

                                              16
This liberal policy notwithstanding, Kravchuk bears the burden of showing that she could
have amended the (Third Amended) Complaint to cure the numerous defects identified
by the trial court that rendered the pleading demurrable. (See Campbell, supra, 35
Cal.4th at p. 320.) Kravchuk has failed to meet that burden. Accordingly, because
Kravchuk has not shown a reasonable possibility that she could cure the defects in the
Complaint, we find that the trial court did not abuse its discretion in denying leave to
amend as to the third through seventh causes of action. (Schifando, supra, 31 Cal.4th at
p. 1081.)
              2.     No Error in Granting of Application for Entry of Judgment
       The background concerning the entry of judgment here, to the extent disclosed in
the record, is as follows. It appears that Lee’s counsel advised Kravchuk by e-mail on
October 8, 2021, that counsel would be appearing in court ex parte on October 13 to
apply for entry of judgment. The e-mail stated that the application papers would be
submitted under separate cover. The e-mail also stated that a copy of the proposed
judgment had been submitted to Kravchuk on October 1 for approval as to form, but she
had not responded to that request. The ex parte application, dated October 12, was filed
with the court on October 13.9 On the first page of the application, it was indicated that
the matter would be presented in Department 7 before Judge Christopher Rudy.
Kravchuk filed written opposition to the application on October 12 (i.e., the day before
the application was to be heard and prior to the actual filing of the application). Her
opposition—which attached an unfiled version of Lee’s application—indicated that Lee


never adjudicated on its merits) that Lee asserted the claims against her were legally
insufficient. However, whether or not the Complaint was Kravchuk’s initial pleading for
purposes of considering whether the trial court erred in denying leave to amend is not
relevant here, because Kravchuk has in any event failed to meet her burden of showing a
reasonable possibility that she could amend the Complaint to cure its deficiencies.
       9 The application for entry of judgment was made on behalf of defendants Lee,

Ganion, Beck, Longo, and CSCG.

                                             17
had failed to make the requisite showing to proceed on an ex parte basis. Kravchuk did
not state that she had any specific objection to the form of proposed judgment in Lee’s
application. Nor did Kravchuk address in her opposition the assertion by Lee’s counsel
that she had disregarded counsel’s request 11 days earlier that she approve the form of
judgment proposed by counsel. On October 13, the judgment was signed by the
Honorable Sunil Kulkarni, with the indication that he had granted the ex parte application
based upon a showing of good cause.
           Kravchuk contends that the trial court erred in granting Lee’s ex parte application
for entry of a judgment of dismissal. She asserts three reasons that the court erred in
granting the application.
           First, Kravchuk argues that the ex parte application was defective because it
misidentified the location where the matter would be heard, erroneously stating that it
would be heard in Department 7 instead of Department 1. The record does not show the
reason that the application was granted and judgment signed by Judge Kulkarni instead of
by Judge Rudy in Department 7, the judicial officer who ruled on Lee’s demurrer to the
Complaint and who was assigned the case for all purposes. The mere fact that the
application, submitted to Kravchuk the day before the proceeding, identified a
department where the matter would be heard that was different from the department to
which the proceeding was assigned does not establish that the application notice itself
was erroneous. Kravchuk has failed to demonstrate error. (See In re A.L. (2022) 73
Cal.App.5th 1131, 1161 [appellant bears burden of making affirmative showing of
error].)
           Second, Kravchuk asserts that obtaining entry of judgment through the ex parte
application process was improper under section 664.5, subdivision (a) (§ 664.5(a)). She
quotes from O’Brien v. Cseh (1983) 148 Cal.App.3d 957, 961 (O’Brien), holding that
“[a]pplications for orders may not be ex parte if a statute or rule requires notice.”
Kravchuk argues that, based upon this principle, the judgment of dismissal here could not

                                                18
have been entered based upon an ex parte application because section 664.5(a) provides
that “the party submitting an order or judgment for entry shall prepare and serve, a copy
of the notice of entry of judgment to all parties who have appeared in the action or
proceeding and shall file with the court the original notice of entry of judgment together
with the proof of service.”
       Kravchuk did not make this argument in her opposition to the ex parte application.
Nor is there any evidence that she made the argument to the trial court elsewhere, such as
in a request to vacate the entry of judgment. The procedural objection is forfeited. (See
Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185, fn. 1 [“ ‘appellate
court will ordinarily not consider procedural defects or erroneous rulings . . . where an
objection could have been but was not presented to the lower court by some appropriate
method’ ”].)
       Even were we to consider its merits, Kravchuk’s argument fails. Section 664.5(a)
provides that “the party submitting an order or judgment for entry shall prepare and
serve, a copy of the notice of entry of judgment to all parties who have appeared in the
action or proceeding and shall file with the court the original notice of entry of judgment
together with the proof of service.” (Italics added.) Plainly, the statute concerns a
judgment that has already been entered, not a proposed judgment that is being submitted
for entry by the court. Section 664.5(a) does not provide that a party submitting a
proposed order or judgment for signature by a judicial officer must proceed by way of a
noticed motion.10 Kravchuk cites no case law or other authority (aside from


       10
         That section 664.5 concerns previously entered judgments, not ones that are
proposed to the court for signature, is demonstrated by the fact that section 659,
subdivision (a)(2) specifies as a deadline for the filing and service of a notice of intention
to move for new trial as 15 days after service of a notice of entry of judgment by the clerk
or by any party is made under section 664.5. (See also Cal. Rules of Court,
rule 8.104(a)(1)(B) [specifying that notice of appeal must be filed within 60 days after
notice of entry of judgment is given by any party].)


                                             19
section 664.5(a)) that prohibits the use of an ex parte application to obtain a judgment of
dismissal after the sustaining of a demurrer without leave to amend. O’Brien, supra, 148
Cal.App.3d at page 961, relied on by Kravchuk, concerned an ex parte application for
sanctions under section 128.5; under that statute, there was a specified notice and motion
procedure. There is no such statutory requirement of a noticed motion to request the
entry of judgment of dismissal after the sustaining of a demurrer without leave to amend.
(Cf. Wilburn v. Oakland Hospital (1989) 213 Cal.App.3d 1107, 1110 [defendant may
seek judgment of dismissal by ex parte application after demurrer sustained and plaintiff
fails to amend because “the losing party has already been entitled to a full hearing on the
merits”]; § 581, subd. (f)(1) [court may dismiss complaint as to that defendant “after a
demurrer to the complaint is sustained without leave to amend and either party moves for
dismissal”].)
       Third, Kravchuk contends that the trial court erred by entering judgment because
Lee did not satisfy the requirement of showing good cause in her ex parte application.
The application included the accompanying declaration of Lee’s counsel that Lee would
suffer irreparable harm if the matter did not proceed on an expedited basis, explaining
that Lee would continue to incur unnecessary litigation expenses until judgment was
entered. Kravchuk argues that this statement of counsel was conclusory and insufficient.
Kravchuk made the same argument to the trial court, and that court, in granting Lee’s ex
parte application, implicitly rejected Kravchuk’s contentions. (See Barboni v. Tuomi
(2012) 210 Cal.App.4th 340, 352 [it is presumed that the trial court considered both the
moving and opposition papers to ex parte application].)
       A trial court’s order granting an ex parte application for dismissal is reviewed for
abuse of discretion. (Hupp v. Solera Oak Valley Greens Assn. (2017) 12 Cal.App.5th
1300, 1309.) “ ‘An abuse of discretion must be clearly established to merit reversal on
appeal. [Citation.]’ [Citation.]” (Id. at p. 1310.) Because the trial court, over the
opposition by Kravchuk, had previously sustained Lee’s demurrer without leave to

                                             20
amend as to all five claims asserted against her, and no substantive reason was presented
by Kravchuk for the court’s refusing Lee’s request for entry of a judgment of dismissal
on that order, the trial court did not abuse its discretion here.
                             III.    DISPOSITION
       The October 13, 2021 judgment of dismissal on the demurrer of Joyce Lee to the
Third Amended Complaint is affirmed.




                                               21
                             _____________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
DANNER, J.




__________________________
WILSON, J.




Kravchuk v. Lee
H049558



                                    22